Citation Nr: 1412089	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  09-34 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a bilateral foot disorder.

3.  Entitlement to service connection for peripheral neuropathy of both upper extremities, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of both lower extremities, to include as secondary to herbicide exposure.

5.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to March 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2007 (denying service connection for hypothyroidism, bilateral foot disability, and peripheral neuropathy, and granting service connection for PTSD, rated 30 percent, effective January 31, 2007) and December 2009 (denying TDIU) rating decisions of the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO).  A July 2009 interim rating decision increased the rating for PTSD to 70 perfect, also effective January 31, 2007.

The case is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran claims that he has peripheral neuropathy of the upper and lower extremities from exposure to Agent Orange (herbicides) in service.  He served in Vietnam during the Vietnam Era; therefore, he is presumed to have been exposed to herbicides.  Service personnel records also show that he was awarded a Combat Infantryman Badge (and is entitled to consideration of his claims under the relaxed evidentiary standards afforded under 38 U.S.C.A. § 1154(b)).  
Acute and sub-acute peripheral neuropathy may be service connected on a presumptive basis as due to exposure to herbicides in service.  "Acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  38 C.F.R. § 3.309(e) (Note 2).  

If evidence does not show entitlement to the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309, the Veteran may still establish his claim with affirmative evidence of a link between his current disorder and service.  

On May 2007 VA peripheral nerves examination, bilateral early mild diffuse sensorimotor neuropathy with bilateral carpal tunnel syndrome was diagnosed.  An examination to secure an opinion as to whether the neuropathy is related to service/exposure to herbicides therein is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Treatment records show diagnoses of hypothyroidism and jungle rot of the feet.  Examinations to determine the etiology of such disabilities are also necessary.

Regarding the rating for PTSD, the Veteran and his wife have submitted statements indicating that the disability may have worsened.  He was last afforded a VA PTSD examination in September 2009.  Therefore, a contemporaneous examination is indicated.

The claim for a TDIU rating is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Therefore, consideration of such claim must be deferred until the development sought on the other matters is completed, and they are readjudicated.

A review of the record also found that the most recent VA treatment records in evidence are from August 2010.  Records of any VA treatment the Veteran may have received for the disabilities on appeal in the interim are constructively of record, may contain pertinent information, and must be secured.

Finally, in September 2009, a search for Social Security Administration (SSA) disability benefits established that the Veteran was not receiving such benefits.  In the interim, he has submitted a statement indicating that he is receiving SSA disability benefits.  Consequently, another request to SSA for records pertaining to the Veteran is indicated.

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record from SSA a copy of the Veteran's reported award of SSA disability benefits and copies of the complete medical records considered in connection with such award.  The RO should thereafter arrange for any further development suggested by the records received.  If the records are unavailable, the reason for their unavailability (e.g., whether they were lost or destroyed) must be noted in the record.  

2.  The RO should secure for the record copies of the complete updated (since August 2010) clinical records of any VA treatment the Veteran has received for the disabilities on appeal.

3.  The RO should thereafter arrange for a neurological examination of the Veteran to determine the likely etiology of his peripheral neuropathy of the upper and lower extremities.  His record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on an examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

(a)  Identify (by medical diagnosis) each neuropathy disability entity of the upper and/or lower extremity found.

(b)  As to each upper or lower extremity neurological disability entity diagnosed, please opine whether such is at least as likely as not (50% or greater probability) related to service, to include as due to exposure to herbicides therein?

The examiner must explain the rationale for all opinions, with citation to the factual record.

4.  The RO should also arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his hypothyroidism.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on an examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

What is the likely etiology for the Veteran's hypothyroidism?  Specifically, is it at least as likely as not (a 50% or greater probability) that such is related to his service, to include as due to exposure to herbicides therein?

The examiner must explain the rationale for all opinions, with citation to supporting factual data.

5.  The RO should also arrange for a podiatry examination of the Veteran to determine the nature and likely etiology of any foot disability found.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  Based on an examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

(a)  Identify (by medical diagnosis) each foot disability found.

(b)  As to each foot disability entity diagnosed, please opine whether such disability is at least as likely as not (50% or greater probability) related to the Veteran's service, to include his having had wet feet in Vietnam.

The examiner must explain the rationale for all opinions, with citation to the factual record.

6.  The RO should also arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the current severity of his PTSD.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  All findings should be described in detail (and they should be sufficiently detailed and allow for application of the appropriate diagnostic criteria).  The examiner should note the presence or absence of each symptom listed in the criteria for a 100 percent rating for PTSD (and any other symptoms of similar gravity).  The examiner should also (based on review of the record and interview and examination of the Veteran) offer an opinion regarding the expected impact of the Veteran's PTSD on his ability to engage in substantially gainful employment consistent with his education and experience.  The examiner should elicit from the Veteran his complete employment history and his complaints regarding the impact of his PTSD on employment.
The examiner's opinion regarding the impact of the Veteran's service-connected PTSD on employability must be accompanied by explanation of rationale, to include discussion of (expression of agreement or disagreement with) the opinions already in the record addressing that question.

7.  The RO should then review the record and readjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

